Title: To Alexander Hamilton from John H. Buell, 11 April 1800
From: Buell, John H.
To: Hamilton, Alexander


          
            Sir
            Bennington 11th April 1800.
          
          By this days mail I have Recd. yours of the 29th. March—as I had before order’d Capt. Bissell to march Yesterday with his Recruits  for this Place and Capt McClary is Immediately on Receiving the order which I sent him; I was at a Stand whether to Let them come on, or to order Bissell to Return and McClary to holt at Westminster, I Took the opinion of   Govenr. Tichenor, who was Clearly of  Opinion that the Latter was much the better way,  and as It was my opinion also, I have order’d it Accordingly
          The Recruits will be Collected at Westminster and be in readiness for the Genl. further orders— The Genl. Court Martial shall be Convened as soon as Can be made Convenient; and I shall remove my quarters to Westminster So Soon as  I Can Cross the Mountain (which at Present is almost Imposible with a horse). (When the Additional Clothing Comes on will it not be well for—the  Clothing of one Company’s to be Landed at Springfield Massachusetts for Capt. Lyman which will save the Transportation up the River and back again.) Should it meet with your approbation, I wish those Recruits might be armed before they march Their Armes can Conveniently  come by water from Springfield in or from Wallpoole in New Hamshire, to Westminster—Enclos’d is a Letter from Capt. Lyman to me Respecting Lieut Heald—
          I have the honor to Remain Sir With great Respect Your Humble Servt. 
          
            John H. Buell Major
            U.S. 2d. Regt. Infy. 
          
        